Citation Nr: 1102278	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a nervous 
disorder (claimed as anxiety/depression).

2.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1963 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision on behalf of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred to 
the RO in Louisville, Kentucky.  Although the Veteran submitted 
additional medical records in support of his claims in December 
2010 without waiving agency of original jurisdiction (AOJ) 
review, the Board finds the evidence provided is cumulative or 
redundant of evidence previously obtained and that additional AOJ 
consideration is not required.  But see 38 C.F.R. § 20.1304 
(2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2004 rating decision denied entitlement to service 
connection for a nervous disorder; the Veteran submitted a notice 
of disagreement but did not perfect the appeal.

2.  Evidence added to the record since the January 2004 rating 
decision does not raise a reasonable possibility of 
substantiating the nervous disorder claim.

3.  A June 2005 Board decision denied entitlement to service 
connection for a back disorder; the Veteran was notified of the 
determination but did not appeal.

2.  Evidence added to the record since the June 2005 Board 
decision does not raise a reasonable possibility of 
substantiating the back disorder claim.




CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim for 
entitlement to service connection for a back disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

2.  New and material evidence was not received and the claim for 
entitlement to service connection for a nervous disorder may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a January 
2007 letter from the RO.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  The Veteran was 
provided notice as to these matters in the January 2007 letter.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  The January 2007 notice letter adequately 
informed the Veteran of the evidence necessary to reopen his 
claims.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  

In this case, the available record includes service treatment 
records, VA treatment and examination reports, private treatment 
records, Social Security Administration records, and statements 
in support of the claims.  The Board finds the notice 
requirements pertinent to the issues addressed in this decision 
have been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  VA efforts in 
November 2009 to obtain copies of additional service treatment 
records from the Great Lakes, Illinois, Naval Training Facility 
were unsuccessful and the Veteran and his service representative 
were notified that efforts to obtain these records had been 
exhausted.  It is also significant to note that the Veteran 
reported in correspondence dated in May 2005 that he did not 
report any back problems in service.  The Board concurs with the 
RO finding that further attempts to obtain additional evidence 
would be futile.  The available evidence is sufficient for 
adequate determinations.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.



New and Material Evidence Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  In order to prevail on the 
issue of service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Nervous Disorder Claim

The Veteran's claim for entitlement to service connection for a 
nervous disorder was denied in a January 2004 rating decision.  
The evidence of record at that time included service treatment 
records showing the Veteran had undergone a neuropsychiatric 
work-up, but that it was the opinion of a neuropsychiatric 
examiner that records from Great Lakes and the brig psychiatrist, 
in essence, warranted no more than an administrative discharge by 
reason of inaptitude.  Records show he was discharged for reasons 
of unsuitability.  There is no evidence of a medical disability 
at discharge.  Private treatment records of record noted anxiety 
manifest in 1994 and 1995 without opinion as to etiology.  The RO 
found that the evidence of record did not demonstrate a nervous 
disorder was related to service.  The Veteran submitted a notice 
of disagreement but did not perfect the appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The evidence added to the record since the January 2004 final 
rating decision includes statements from the Veteran reiterating 
his claim and treatment records including diagnoses of adjustment 
disorder, depression, and anxiety without opinion as to etiology.  
A November 2009 VA treatment report noted a diagnosis of 
adjustment disorder with mixed depression and anxiety and 
psychotic features due to general medical condition.  

Based upon a comprehensive review, the Board finds the evidence 
added to the record since the last final rating decision on the 
nervous disorder issue on appeal does not raise a reasonable 
possibility of substantiating the claim.  The evidence obtained 
is essentially cumulative of the evidence previously considered.  
There is no new or material evidence demonstrating that a nervous 
disorder or any other acquired psychiatric disorder was incurred 
during, as a result of active service, nor as a result of a 
service-connected disability.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Therefore, the claim for entitlement to service 
connection for a nervous disorder may not be reopened.

Back Disorder

The Veteran's claim for entitlement to service connection for a 
back disorder was denied in a June 2005 Board decision.  The 
evidence of record at that time included a May 1964 discharge 
examination report which revealed a normal clinical evaluation of 
the spine.  Post-service treatment records included diagnoses of 
chronic low back pain, degenerative disc disease, and spinal 
stenosis without opinion as to etiology.  Private medical records 
dated in October 1997 included a diagnosis of rheumatoid 
arthritis and an August 1999 report noted the Veteran complained 
of a seven to eight year history of degenerative disc disease.  
VA treatment records dated in June 2000 noted he reported a ten 
year history of back pain.  The RO found that the evidence of 
record did not demonstrate a present back disorder was 
etiologically related to service.  The Veteran did not appeal the 
Board decision and the determination is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

The evidence added to the record since the June 2005 final Board 
decision includes statements from the Veteran reiterating his 
claim and treatment records indicating diagnoses of degenerative 
disc disease, spinal stenosis, and arthritis.  The treatment 
records include no opinion as to etiology.  

Based upon a comprehensive review, the Board finds the evidence 
added to the record since the final Board decision as to the back 
disorder does not raise a reasonable possibility of 
substantiating the claim.  There is no new or material evidence 
demonstrating that a back disorder was incurred during or as a 
result of active service.  Therefore, the claim for entitlement 
to service connection for a back disorder may not be reopened.  


ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a nervous disorder; the 
appeal is denied.

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a back disorder; the appeal 
is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


